PER CURIAM.
Cyrus Khabiri appeals from the district court’s order dismissing his civil tort action for lack of subject matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1). We have reviewed the district court’s opinion and find no reversible error.* Accordingly, we affirm on the reasoning of the district court. See Khabiri v. Thompson, No. CA-01-660-3 (E.D.Va. Feb. 19, 2002). We deny Khabiri’s motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 On appeal, Khabiri asserts for the first time that one or more of the defendants committed odometer fraud. While federal courts possess jurisdiction to entertain such claims, see 49 U.S.C. § 32710 (1994), Khabiri may not litigate on appeal a claim he failed to raise in the district court. Accordingly, we decline to consider Khabiri’s assertion of odometer fraud.